      Case 5:20-cv-00061 Document 6 Filed on 05/11/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 5:20-CV-061
                                       §
 6.50 ACRES OF LAND, MORE OR           §
 LESS, SITUATE IN WEBB COUNTY,         §
 STATE OF TEXAS; AND LAURA CELIA §
 DECKER, ET AL.,                       §
                                       §
                    Defendants.        §
______________________________________________________________________________

             PLAINTIFF’S DISCLOSURE OF INTERESTED PARTIES
______________________________________________________________________________

       NOW COMES, United States of America, by and through Ryan K. Patrick, United States

Attorney, and hereby certifies that the following persons or entities have a financial interest in the

outcome of this litigation:

       1. United States of America, Plaintiff.

       2. Laura Celia Decker, Austin, TX 78741, Defendant

       3. Elsa Delia Decker, Austin, TX 78704, Defendant

       4. Michael Phillip Decker, Austin, TX 78744, Defendant

       5. Rebecca Ann Casares a/k/a Rebecca Ann Decker, New Braunfels, TX 78130,
       Defendant




                                               Page 1 of 3
                                     Disclosure of Interested Parties
      Case 5:20-cv-00061 Document 6 Filed on 05/11/20 in TXSD Page 2 of 3



                                                        Respectfully submitted,

                                                        RYAN K. PATRICK
                                                        United States Attorney
                                                        Southern District of Texas

                                               By:      s/ John A Smith, III_________
                                                        JOHN A. SMITH, III
                                                        Assistant United States Attorney
                                                        Attorney-in-Charge
                                                        Southern District of Texas No. 8638
                                                        Texas Bar No. 18627450
                                                        One Shoreline Plaza
                                                        800 North Shoreline Blvd., Suite 500
                                                        Corpus Christi, Texas 78401
                                                        Telephone: (361) 888-3111
                                                        Facsimile: (361) 888-3234
                                                        E-mail: john.a.smith@usdoj.gov




                                CERTIFICATE OF SERVICE

       I, John A. Smith, III, Assistant United States Attorney for the Southern District of Texas,

do hereby certify that on May 11, 2020, a copy of the foregoing was served on the following parties

in accordance with the Federal Rules of Civil Procedure.


       USPS 1st Class
       Laura Celia Decker
       Austin, TX 78741

       Elsa Delia Decker
       Austin, TX 78704

       Michael Phillip Decker
       Austin, TX 78744




                                              Page 2 of 3
                                    Disclosure of Interested Parties
Case 5:20-cv-00061 Document 6 Filed on 05/11/20 in TXSD Page 3 of 3



Rebecca Ann Casares
aka Rebecca Ann Decker
New Braunfels, TX 78130


                                     By:      s/ John A Smith, III_________
                                              JOHN A. SMITH, III
                                              Assistant United States Attorney




                                    Page 3 of 3
                          Disclosure of Interested Parties
